Title: Thomas Jefferson’s Plea in Livingston v. Jefferson on Ground of Jurisdiction, [ca. 28 February 1811]
From: Jefferson, Thomas,Livingston, Edward
To: United States Circuit Court, Virginia District


          
             ca. 28 Feb. 1811 
          
          
            
              Jefferson—dft
              }
            
            
              ads
              In trespass.—
            
            
              Livingston plt.
            
          
          And the said defendant by George Hay William Wirt and Littleton Waller Tazewell his attornies in his proper person comes and defends the force and injury &c and saith that the said plaintiff ought not to have or maintain his said action thereof against him because he saith that the messuage or dwelling house & close or parcel of land being a part of a parcel of land known by the name of the Batture of the Suburb St Mary in the first and fifth counts of the plaintiffs declaration mentioned and the several closes in the second third fourth sixth seventh and eighth counts of the plaintiffs declaration mentioned, for the Supposed breaking and entering of which said messuage or dwelling house and Closes the Said action is brought are not situate lying and being within the Virginia district, or within the jurisdiction of this Court, but are situate lying and being in a territory of the United States of America called the territory of Orleans: and this he is ready to verify. wherefore he prays judgment whether the said plaintiff ought to have or maintain his said action thereof against him &c  in which Said territory there was at the time of the said Supposed trespasses and long before, and at the time of the institution of the plaintiffs said action and yet is a Court of Competent jurisdiction to try and decide upon all pleas of trespass, & all Courses of Action arising within the said territory, wherefore Since the house & land in the decl ment declaration mentioned are not within the  Va Virginia district and the jurisdiction of this Court but in the Said territory, the defendant prays judgment if the Court here will or ought to have further Conversance of the Plea aforesaid &c
           
        